MUTUAL TERMINATION AGREEMENT

This MUTUAL TERMINATION AGREEMENT is entered into as of August 7, 2007 (this
“Agreement”), by and between Security Bank Corporation, a Georgia corporation
(“Security Bank”), and First Commerce Community Bankshares, Inc., a Georgia
corporation (“First Commerce”).

RECITALS

WHEREAS, Security Bank and First Commerce are parties to that certain Agreement
and Plan of Reorganization, dated as of April 9, 2007 (the “Merger Agreement”)
(capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Merger Agreement); and

WHEREAS, the board of directors of Security Bank and the board of directors of
First Commerce have determined it is in the best interests of their respective
corporations to terminate the Merger Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, Security
Bank and First Commerce hereby agree as follows:

1. Each of Security Bank and First Commerce hereby agree that the Merger
Agreement is terminated as of the date hereof by mutual written Consent of the
boards of directors of each company in accordance with Section 10.1(a) of the
Merger Agreement without any liability on the part of Security Bank or First
Commerce, or any of their respective parents, subsidiaries, directors, officers,
agents, representatives, shareholders and other affiliates (“Related Parties”)
to the other Party.

2. Each of Security Bank and First Commerce, on behalf of itself and all present
or former Related Parties, hereby releases the other party and their Related
Parties from all claims, demands, debts, liabilities, obligations, agreements,
promises, losses, damages, demands, rights, actions or causes of action, whether
known or unknown, whether arising at law or equity, whether direct or derivative
(herein “Claim” or “Claims”) arising under or relating to the Merger Agreement
or any of the transaction(s) described or referred to in the Merger Agreement.

3. Each of Security Bank and First Commerce hereby represents and warrants to
the other party that: (a) it has full power and authority to enter into this
Agreement and to perform its obligations hereunder in accordance with its
provisions, (b) this Agreement has been duly authorized, executed and delivered
by such party, and (c) this Agreement constitutes a legal, valid and binding
obligation of such party, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, conservatorship, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally and except that



--------------------------------------------------------------------------------

the availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding may
be brought.

4. This Agreement shall be construed and enforced in accordance with, and be
governed by, the Laws of the State of Georgia without regard to its conflict of
Law provisions, and it may not modified, amended or terminated, nor may the
provisions hereof be waived, other than in a written instrument executed by all
parties hereto.

5. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The exchange of copies of this Agreement and of signature
pages by facsimile or electronic transmission shall constitute effective
execution and delivery of this Agreement as to the parties, and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or electronic transmission shall be deemed to be their
original signatures for all purposes.

[The remainder of this page is intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Mutual Termination
Agreement to be executed on its behalf by its duly authorized officer as of the
date first above written.

 

SECURITY BANK CORPORATION By:   /s/ H. Averett Walker   H. Averett Walker  
President and Chief Executive Officer

 

FIRST COMMERCE COMMUNITY BANKSHARES, INC. By:   /s/ William C. Lumpkin, Jr.  
William C. Lumpkin, Jr.   President and Chief Executive Officer